                 Case 2:20-cr-00065-JAM Document 10 Filed 05/27/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0065-JAM
11
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
13
     DEBORAH GWEN ORREY,                                 DATE: September 22, 2020
14                                                       TIME: 9:15 a.m.
                                  Defendant.             COURT: Hon. John A. Mendez
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on September 22, 2020 at 9:15 a.m. At
20
     the time the hearing was set, the parties overlooked the exclusion of time, and the Court made no such
21
     finding.
22
            2.      By this stipulation, the parties now jointly move to exclude time between May 6, 2020
23
     and September 22, 2020, under Local Code T4.
24
            3.      The parties request that the Court find the following:
25
                    a)     The government has represented that the discovery associated with this case
26
            includes over 6,000 pages of reports and related documents in electronic form. All of this
27
            discovery has been either produced or will be produced directly to counsel for defendant and/or
28
            made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:20-cr-00065-JAM Document 10 Filed 05/27/20 Page 2 of 3


 1                 b)      Counsel for defendant desires additional time to review the current charges,

 2          review and copy discovery for this matter, conduct investigation and research related to the

 3          charges, consult with her client, and discuss potential resolutions with her client.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested exclusion

 5          of time would deny her the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 d)      Based on the above-stated findings, the ends of justice served by excluding time

 8          as requested outweigh the interest of the public and the defendant in a trial within the original

 9          date prescribed by the Speedy Trial Act.

10                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of May 6, 2020 to September 22,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from status conference set outside of the Speedy Trial period, at

14          defendant’s request, on the basis of the Court’s finding that the ends of justice served by taking

15          such action outweigh the best interest of the public and the defendant in a speedy trial.

16 /

17 /

18 /

19 /

20 /

21 /

22 /

23 /

24 /

25 /

26 /

27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00065-JAM Document 10 Filed 05/27/20 Page 3 of 3


 1 /

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
       Dated: May 26, 2020                                    MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ TANYA B. SYED
10                                                            TANYA B. SYED
                                                              Assistant United States Attorney
11

12
       Dated: May 26, 2020                                    /s/ MEGAN HOPKINS
13                                                            MEGAN HOPKINS
14                                                            Counsel for Defendant
                                                              DEBORAH GWEN ORREY
15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 27th day of May, 2020.
19

20                                                          /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
21                                                     UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

       STIPULATION REGARDING EXCLUDABLE TIME              3
       PERIODS UNDER SPEEDY TRIAL ACT
